Title: James Madison to Simeon Hubbard, 25 July 1826
From: Madison, James
To: Hubbard, Simeon


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 25. 1826
                            
                        
                        I have recd. your two letters of the 12th. & 15. inclosing each & communications for Mrs
                            Randolph, the daughter of Mr Jefferson, which have been duly forwarded. For the copy of the very feeling effusion
                            prompted by the solemn occasion & for the kind sentiments expressed for myself, I tender you my thanks &
                            a return of my respects & friendly wishes
                        
                            
                                
                            
                        
                    